Case 2:20-cv-03413-KSH-CLW Document 40 Filed 03/10/21 Page 1 of 13 PageID: 572




 Joseph Rakofsky, Esq.
 J.A. Rakofsky
 Injury & Accident Law, LLC
 P.O. Box 32250
 Newark, NJ 07102
 Tel. (888) 977-0090
 Attorney for Plaintiff

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

  ARIELLE FLETCHER,

                          Plaintiff

              -against-                              BRIEF IN SUPPORT OF
                                                     PLAINTIFFS’ OPPOSITION TO
  GATEWAY GROUP ONE,                                 DEFENDANT, CITY OF NEWARK’S
  BENJAMIN OKOLI,                                    MOTION TO DISMISS
  STATE OF NEW JERSEY,
  COUNTY OF ESSEX,
  CITY OF NEWARK,
  CITY OF ELIZABETH,
  EMERSON RUSSELL                                             CIVIL ACTION
  MAINTENANCE COMPANY AVIATION,
  PORT AUTHORITY OF NEW YORK
  AND NEW JERSEY                                          Docket No. 2:20-cv-3413

                          Defendants.


       Plaintiff, by and through her attorney, Joseph Rakofsky, Esq., pursuant to

 N.J.S.A. 2A:53A-27 and the cases cites herein, hereby files her Opposition to

 Defendant, Port Authority of New York and New Jersey’s Motion to Dismiss. In

 Support of its instant Opposition, Plaintiff respectfully represents as follows:




                                      STANDARD OF REVIEW

                                           1|Page
Case 2:20-cv-03413-KSH-CLW Document 40 Filed 03/10/21 Page 2 of 13 PageID: 573




       Under Title VII, a complaining employee cannot institute suit directly in

 federal district court; rather, he or she must first file a charge of discrimination with

 the EEOC. 42 U.S.C.A. §§ 2000e-5(b), (c), (e); Alexander v. Gardner-Denver Co., 415

 U.S. 36, 48-49, 94 S.Ct. 1011, 1019-20, 39 L.Ed.2d 147, 158 (1974), 415 U.S. at 47, 94

 S.Ct. at 1019, 39 L.Ed.2d at 157. “The complainant must then await either the

 outcome of the EEOC investigation, or the expiration of 180 days, before being given

 notice of the right to sue in federal district court. 42 U.S.C.A. §§ 2000e-5(b), (c), (e).

 On receipt of the notice of the right to sue, the plaintiff has ninety (90) days in which

 to file suit. 42 U.S.C.A. § 2000e-5(b). Title VII's exhaustion-of-administrative-

 remedies requirement is an essential component of the federal statutory scheme

 because it provides the EEOC the first opportunity to investigate discriminatory work

 practices and enables the EEOC to perform its statutory role of obtaining voluntary

 compliance and promoting conciliatory efforts. Patterson v. McLean Credit Union,

 491 U.S. 164, 180-81, 109 S.Ct. 2363, 2374-2375, 105 L.Ed.2d 132, 153 (1989).”

       “The Code of Federal Regulations enumerates the powers vested in the EEOC

 to investigate claims of discrimination. C.F.R. §§ 1601.15-.17. The EEOC may

 investigate the complainant's charges and require the complainant to submit a

 statement detailing the practices alleged to be unlawful and the harm he or she has

 suffered. C.F.R. § 1601.15. The EEOC may also convene a fact-finding conference

 with the parties in order to define the issues and ascertain whether there exists a

 basis for a negotiated settlement of the charge. Ibid. The EEOC is also empowered to

 issue subpoenas and call witnesses. C.F.R. §§ 1601.16-.17. Complainants have no



                                         2|Page
Case 2:20-cv-03413-KSH-CLW Document 40 Filed 03/10/21 Page 3 of 13 PageID: 574




 right to a formal hearing and the EEOC has no power to fashion remedies or enforce

 its determinations.”

       “A complainant has the right to sue regardless of whether or not the EEOC

 finds reasonable cause to support his or her allegations of discrimination. See C.F.R.

 § 1601.19 (providing that the EEOC shall inform complainant who received a "no

 cause determination" of his or her right to sue in district court); C.F.R. § 1601.28(b)

 (providing that the EEOC shall issue notice of right to sue to complainant who

 received a "reasonable cause" determination). The consequences of a "reasonable

 cause" determination by the EEOC are that the agency may then try to obtain

 voluntary compliance by the offending employer, to effect a conciliation between the

 parties, or to institute suit itself against the employer. 42 U.S.C.A. §§ 2000e-5(b), (f).

 Although the EEOC may, on its own initiative, reconsider its determinations, C.F.R.

 §§ 1601.19, .21, parties have no right to appeal an EEOC determination. See Georator

 Corp. v. E.E.O.C., 592 F.2d 765 (4th Cir.1979). The complainant retains the right to

 a de novo trial in the District court on the merits of his or her Title VII claim,

 regardless of whether or not the EEOC concludes that "reasonable cause" exists to

 support the allegations of employment discrimination. See Alexander, supra, 415

 U.S. at 48 n. 8, 94 S.Ct. at 1019 n. 8, 39 L.Ed.2d at 158 n. 8 (noting that "an

 individual's cause of action is not barred by a Commission finding of no reasonable

 cause to believe that the Act has been violated"); McDonnell Douglas Corp. v. Green,

 411 U.S. 792, 799, 93 S.Ct. 1817, 1822, 36 L.Ed.2d 668, 676 (1973) (holding that an

 EEOC finding of no-probable-cause does not restrict an individual's right to a de novo



                                         3|Page
Case 2:20-cv-03413-KSH-CLW Document 40 Filed 03/10/21 Page 4 of 13 PageID: 575




 trial on the merits particularly "in view of the large volume of complaints before the

 Commission and the non-adversarial character of many of its proceedings").”

       “EEOC determinations are generally admissible at subsequent trials, absent a

 showing that a specific finding is particularly untrustworthy. Abrams v. Lightolier,

 Inc., 841 F. Supp. 584, 592 (D.N.J. 1994), aff'd, 50 F.3d 1204 (3d Cir.1995). District

 courts, though, retain the discretion to exclude EEOC determinations if the courts

 conclude that the probative value of the agency reports are substantially outweighed

 by the danger of unfair prejudice. Fed.R.Evid. 403; Walton v. Eaton Corp., 563 F.2d

 66, 75 (3d Cir.1977); accord Cortes v. Maxus Exploration Co., 977 F.2d 195 (5th

 Cir.1992). When admitted at trial, an EEOC determination carries no precedential

 value. See Gilchrist v. Jim Slemons Imports, Inc., 803 F.2d 1488, 1500 (9th Cir.1986)

 ("A finding of probable cause does not suggest to the jury that the EEOC has already

 determined that there has been a violation. Rather it suggests that preliminarily

 there is reason to believe that a violation has taken place."); E.E.O.C. v. Chesapeake

 & Ohio Ry. Co., 577 F.2d 229, 232 (4th Cir.1978) ("The reasonable cause

 determination is not designed to adjudicate an employer's alleged violations of the

 Act but to notify an employer of the commission's finding and to provide common

 ground for conciliation.").”

       Here, while she was employed by Defendant, Gateway Group One, Plaintiff

 was transported to the Emergency Room by ambulance on countless occasions from

 Newark Liberty International Airport (i.e., property under the control of Defendant,

 Port Authority of New York and New Jersey). Subsequent to her unlawful



                                       4|Page
Case 2:20-cv-03413-KSH-CLW Document 40 Filed 03/10/21 Page 5 of 13 PageID: 576




 termination from employment by a major stakeholder at Newark Liberty

 International Airport (i.e., Gateway Group One) a claim was made by Plaintiff with

 the EEOC.

          On or about August 1, 2019, the first Charge of Demand was sent to the U.S.

 Equal Employment Opportunity Commission (hereinafter referred to as “EEOC”) in

 Newark, New Jersey. (See Exhibit A.) However, the EEOC never acknowledged the

 Charge of Demand or responded in any manner.

          Because the EEOC failed (or refused) to respond to the first Charge of

 Demand, on or about November 25, 2019, the second Charge of Demand was sent to

 the EEOC in Newark, New Jersey. (See Exhibit B.)

          Because the EEOC failed (or refused) to respond to the first or second Charge

 of Demand, on or about January 29, 2020, the third Charge of Demand was sent to

 the EEOC in Washington, D.C. (See Exhibit C.)

          On January 31, 2020, COVID-19 was declared a public health emergency

 under the Public Health Service Act by the Federal Government.

          On March 9, 2020, under Executive Order No. 103 (2020), the State of New

 Jersey declared both a Public Health Emergency and a State of Emergency.

          On or about September 5, 2020, the EEOC apparently sent a “Right to Sue”

 letter to Plaintiff, which listed the incorrect caption. (See Exhibit D.)

          Plaintiff’s counsel called the EEOC many times to obtain a corrected “Right

 to Sue” letter, but, perhaps, as a result of COVID-19, it never returned his phone

 calls.



                                         5|Page
Case 2:20-cv-03413-KSH-CLW Document 40 Filed 03/10/21 Page 6 of 13 PageID: 577




       Further, after sending the “Right to Sue” letter, the EEOC never sent any

 additional communications, either to Plaintiff or Plaintiff’s counsel, which would have

 addressed its position with respect to the instant controversy. Thus, it is apparent

 that, while the EEOC included the incorrect caption on its letter to Plaintiff, it

 intended to provide consent for the instant lawsuit.

       The only person who was harmed by the EEOC’s multiple failures was

 Plaintiff. This Honorable Court must not permit her to be prejudiced any further. She

 has been required to waited for an improper amount of time. She must not be harmed

 any further.



                                    DUE PROCESS

       Constitutional due process assures that an individual will only be subjected to

 the jurisdiction of a court where the maintenance of a lawsuit does not offend

 "traditional notions of fair play and substantial justice." Int'l Shoe, 326 U.S. at 316,

 66 S.Ct. 154 (internal quotation marks omitted). Personal jurisdiction is "a matter of

 individual liberty" because due process protects the individual's right to be subject

 only to lawful power. J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 884, 131 S.Ct.

 2780, 180 L.Ed.2d 765 (2011) (plurality opinion) (quoting Ins. Corp. of Ir. v.

 Compagnie des Bauxites de Guinee, 456 U.S. 694, 702, 102 S.Ct. 2099, 72 L.Ed.2d

 492 (1982)).

       The Due Process Clause requires that deprivation of life, liberty or property by

 adjudication be preceded by notice and an opportunity for a hearing. "The



                                        6|Page
Case 2:20-cv-03413-KSH-CLW Document 40 Filed 03/10/21 Page 7 of 13 PageID: 578




 fundamental requisite of due process of law is the opportunity to be heard." Grannis

 v. Ordean, 234 U. S. 385, 394. Process "may be served in any district where the

 defendant resides, is found, or has an agent...." 18 U.S.C § 2334(a). However,

 “Personal service has not in all circumstances been regarded as indispensable to the

 process due to residents… (emphasis added)” Mullane v. Central Hanover Bank &

 Trust Co., 339 US 306 - Supreme Court (1950).

       The doctrine of Due Process is intended to apprise interested parties of the

 pendency of the action and afford them an opportunity to present their objections.

 Milliken v. Meyer, 311 U. S. 457; Grannis v. Ordean, 234 U. S. 385; Priest v. Las

 Vegas, 232 U. S. 604; Roller v. Holly, 176 U. S. 398. The notice must be of such nature

 as reasonably to convey the required information, Grannis v. Ordean, supra, and it

 must afford a reasonable time for those interested to make their appearance, Roller

 v. Holly, supra, and cf. Goodrich v. Ferris, 214 U. S. 71. But if with due regard for the

 practicalities and peculiarities of the case these conditions are reasonably met, such

 constitutional requirements are satisfied. "The criterion is not the possibility of

 conceivable injury but the just and reasonable character of the requirements, having

 reference to the subject with which the statute deals." American Land Co. v. Zeiss,

 219 U. S. 47, 67; and see Blinn v. Nelson, 222 U. S. 1, 7.

       Here, there is no prejudice to Defendant. Accordingly, pursuant to

 International Shoe, requiring Defendant, Port Authority of New York and New

 Jersey, to litigate the instant matter, given that it was duly and properly served, does

 not offend "traditional notions of fair play and substantial justice."



                                        7|Page
Case 2:20-cv-03413-KSH-CLW Document 40 Filed 03/10/21 Page 8 of 13 PageID: 579




        Last, it is well-settled, as the Mullane Court held, “Personal service has not in

 all circumstances been regarded as indispensable to the process due to residents…

 (emphasis added)” Mullane v. Central Hanover Bank & Trust Co., 339 US 306 -

 Supreme Court (1950). Assuming, arguendo, in a hypothetical situation that

 Defendant, Gateway Group One, were never served, the Mullane Court stated,

 “personal service [is] not in all circumstances…indispensable.” In any event, here,

 Defendant, Port Authority of New York and New Jersey, was duly and properly

 served.



           GOOD CAUSE EXSITS FOR THIS COURT TO ALLOW PLAINTFF
                            ACCESS TO COURT

       Pro se litigants, as well as those represented by counsel, are entitled to

 meaningful access to the courts. See Bounds v. Smith, 430 U.S. 817, 828 (1977); Wolff

 v. McDonnell, 418 U.S. 539, 579 (1974); Ross v. Moffitt, 417 U.S. 600, 612-15 (1974);

 Johnson v. Avery, 393 U.S. 483, 485 (1969).

       Sufficient access to the courts, is a right protected by the Due Process Clause

 of the Fourteenth Amendment. See Wolff, 418 U.S. at 579-80; Corpus v. Estelle, 409

 F. Supp. 1090, 1097 (S.D. Tex. 1975), aff'd, 542 F.2d 573 (5th Cir. 1976); Potuto, The

 Right of Prisoner Access: Does Bounds Have Bounds?, 53 Ind. L.J. 207, 215-19 (1977-

 78); Note, Prisoners' Rights- Failure to Provide Adequate Law Libraries Denies

 Inmates' Right of Access to the Courts, 26 U. Kan. L. Rev. 636, 643-44 (1978).

       Sufficient access to the courts is equally a fundamental right protected by the

 First Amendment, which guarantees to all persons use of the judicial process to

                                        8|Page
Case 2:20-cv-03413-KSH-CLW Document 40 Filed 03/10/21 Page 9 of 13 PageID: 580




 redress alleged grievances. See Cruz v. Beto, 405 U.S. 319, 321 (1972) (right to

 petition Government for redress of grievances); NAACP v. Button, 371 U.S. 415, 428-

 29 (1963)(same), Bounds v. Smith, 430 U.S. 817, 825 (1977); Wolff v. McDonnell, 418

 U.S. 539, 579 (1974); Johnson v. Avery, 393 U.S. 483, 488 (1969).

       The right to present evidence is, of course, essential to the fair hearing required

 by the Due Process Clause. See Baltimore & Ohio R. Co. v. United States, 298 U. S.

 349, 368-369 (1936).

       Procedural due process imposes constraints on governmental decisions which

 deprive individuals of "liberty" or "property" interests within the meaning of the Due

 Process Clause of the Fifth or Fourteenth Amendment, even in the civil context at

 issue here, See, e. g., Richardson v. Belcher, 404 U. S. 78, 80-81 (1971); Richardson v.

 Perales, 402 U. S. 389, 401-402 (1971); Flemming v. Nestor, 363 U. S. 603, 611 (1960).

       The "right to be heard before being condemned to suffer grievous loss of any

 kind, even though it may not involve the stigma and hardships of a criminal

 conviction, is a principle basic to our society." Joint Anti-Fascist Comm. v. McGrath,

 341 U. S. 123, 168 (1951) (Frankfurter, J., concurring).

       The fundamental requirement of due process is the opportunity to be heard "at

 a meaningful time and in a meaningful manner." Armstrong v. Manzo, 380 U. S. 545,

 552 (1965). See Grannis v. Ordean, 234 U. S. 385, 394 (1914); Fuentes v. Shevin, 407

 U.S. 67, 81, 92 S.Ct. 1983, 1994, 32 L.Ed.2d 556 (1972). The right to notice and the

 opportunity to be heard "must be granted at a meaningful time." Fuentes, 407 U.S.




                                        9|Page
Case 2:20-cv-03413-KSH-CLW Document 40 Filed 03/10/21 Page 10 of 13 PageID: 581




 at 81, 92 S.Ct. at 1994; Cleveland Bd. of Education v. Loudermill, 470 U.S. 532, 542,

 105 S.Ct. 1487, 1493, 84 L.Ed.2d 494 (1985).

              Relevant to the instant suit, as previously mentioned, after sending the

 “Right to Sue” letter, the EEOC never sent any additional communications, either to

 Plaintiff or Plaintiff’s counsel, which would have addressed its position with respect

 to the instant controversy. After Plaintiff waited an entire year, it is clear that, while

 the EEOC included the incorrect caption on its letter to Plaintiff, it intended to

 provide consent for the instant lawsuit.

       As previously mentioned, the only person who was harmed by the EEOC’s

 multiple failures was Plaintiff. This Honorable Court must not permit her to be

 prejudiced any further. She has been required to waited for an improper amount of

 time. She must not be harmed any further.



                            SUBSTANTIAL COMPLIANCE

       The equitable doctrine of substantial compliance has deep roots in English

 common law, Neil v. Morgan, 1862 WL 3359, at *3 (Ill. 1862), and has

 received repeated recognition in the New Jersey Supreme Court’s own cases

 (McCarty v. Boulevard Comm'rs of Hudson Co., 91 N.J.L. 137, 142, 106 A. 219

 (Sup.Ct. 1918), aff'd, 92 N.J.L. 519, 106 A. 891 (E. A. 1918); Travis Highlands, 136

 N.J.L. 199, 202, 55 A.2d 109 (Sup.Ct. 1947) as well as in cases elsewhere. See Ray v.

 City of Birmingham, 275 Ala. 332, 154 So.2d 751, 752-753 (1963); Burmek v.

 Miller Brewing Co., 2 Wis.2d 330, 86 N.W.2d 629, 630-631 (1958); Brickell v. Kansas


                                        10 | P a g e
Case 2:20-cv-03413-KSH-CLW Document 40 Filed 03/10/21 Page 11 of 13 PageID: 582




 City, Mo., 364 Mo. 679, 265 S.W.2d 342, 344-345 (1954); Perry v. City of

 High Point, 218 N.C. 714, 12 S.E.2d 275, 278 (1940); cf. Giovanniello v. City of New

 York, 163 Misc. 868, 296 N.Y.S. 886, 888 (Sup.Ct. 1936); Knight v. City of New York,

 249 App. Div. 635, 291 N.Y.S. 291, 292 (1936). [Zamel v. Port of N.Y. Auth., 56 N.J.

 1, 5-6 (1970).]

        Its purpose is to avoid the harsh consequences that flow from technically

 inadequate actions that nonetheless meet a statute's underlying purpose. Anske v.

 Borough of Palisades Park, 139 N.J. Super. 342, 347 (App.Div. 1976). It is a doctrine

 based on justice and fairness, designed to avoid technical rejection of legitimate

 claims. Zamel, supra, 56 N.J. at 6.

        Here, pursuant to Federal Rule of Civil Procedure § 2334(a), service was proper

 and effective.

        Further, here, there was both proper service and effective notice. (See Exhibit

 A.) In addition, as previously mentioned, the Grannis Court held, "The fundamental

 requisite of due process of law is the opportunity to be heard." Grannis v. Ordean, 234

 U. S. 385, 394. In the instant matter, Defendant, Port Authority of New York and

 New Jersey, has not been deprived of any opportunity for any hearing. That

 Defendant, Port Authority of New York and New Jersey, entered an appearance in

 the instant matter bespeaks that proper notice was provided.

                   LACK OF PREJUDICE TO THE DEFENDING PARTY

        This Honorable Court's recognition that, while the EEOC included the

 incorrect caption on its letter to Plaintiff, it intended to provide consent for the instant



                                         11 | P a g e
Case 2:20-cv-03413-KSH-CLW Document 40 Filed 03/10/21 Page 12 of 13 PageID: 583




 lawsuit would not prejudice Defendant, Port Authority of New York and New Jersey,

 in any manner. Moreover, Defendant, Port Authority of New York and New Jersey,

 was provided proper service. In addition, it was provided effective Notice.

 Consequently, it timely entered a Motion in lieu of an Answer. Accordingly, it has not

 suffered and will not suffer any prejudice if it is required to remain in this litigation.



                 A REASONABLE NOTICE OF PLAINTIFFS CLAIM

       Defendant, Port Authority of New York and New Jersey, had reasonable notice

 of Plaintiff's claim. In Galik, the court reasoned that when the defendants' insurance

 carriers were served with the plaintiff's expert report eight months prior to the filing

 of the complaint, the "carriers obviously notified the insureds, on whose behalf they

 engaged in settlement negotiations." Galik, 771 A.2d at 1151. Similarly, in Mayfield,

 the court determined that it was evident from the expert documents and the

 plaintiff's complaint that the defendants had reasonable notice. Mayfield, 762 A.2d

 at 244.

       In this case, it is also evident that Defendant, Port Authority of New York and

 New Jersey, had reasonable notice of Plaintiff's claim. As previously mentioned, it is

 indisputable that, Plaintiff was transported to the Emergency Room by ambulance

 on countless occasions from Newark Liberty International Airport (i.e., property

 under the control of Port Authority of New York and New Jersey).

                                     RELAXATION




                                        12 | P a g e
Case 2:20-cv-03413-KSH-CLW Document 40 Filed 03/10/21 Page 13 of 13 PageID: 584




       Defendant Rule 1:1-2 (Pressler & Verniero, Current N.J. COURT RULES,

 (GANN) 2017) states:


 1:1-2. Construction and Relaxation; References to Marriage, Spouse and
 Related Terms

       The rules in Part I through Part VIII, inclusive, shall be construed to secure
       a just determination, simplicity in procedure, fairness in administration and
       the elimination of unjustifiable expense and delay. Unless otherwise stated,
       any rule may be relaxed or dispensed with by the court in which the action is
       pending if adherence to it would result in an injustice. In the absence of rule,
       the court may proceed in any manner compatible with these purposes and, in
       civil cases, consistent with the case management/trial management
       guidelines set forth in Appendix XX of these rules. (See Exhibit J.)

 Respectfully, in order to provide “fairness in administration” and a “just

 determination,” the Court Rules should be applied to the instant matter.

 Respectfully, a “just determination” would require that this Court apply some

 degree of “Relaxation,” as set forth by R. 1:1-2.

                                     CONCLUSION

       Plaintiff hereby prays that this Honorable Court will allow its meritorious case

 to proceed to trial, or that this Honorable Court will allow and provide an oral hearing

 on the same prior to any adverse ruling, to avoid the miscarriage of justice that will

 otherwise result.



                                                              ____/s: Joseph Rakofsky/___
                                                       Joseph Rakofsky, Esq. (034462009)
                                                                           P.O. Box 32250
                                                                        Newark, NJ 07102
                                                                         Tel. 888.977.0090
                                                                        Fax. 888.977.4711
                                                                    Attorney for Plaintiff


                                        13 | P a g e
